[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 516 
The only question for our determination is whether the defendants were legally appointed excise commissioners for the city of Albany. If they were, the relators are not entitled to the offices.
Section 2 of chapter 175 of the laws of 1870 provides as follows: "The mayor of each of the cities, except in the cities of New York and Brooklyn, shall appoint the commissioners of excise in their respective cities within ten days after the passage of this act; but in the cities of New York and Brooklyn the mayor shall nominate three good and responsible citizens to the board of aldermen of such cities, respectively, who shall confirm or reject such nominations. * * * Commissioners of excise in cities shall hold their offices for three years and until others shall be appointed in their places. * * * On the first Monday of April of every third year hereafter, the mayor and board of aldermen shall proceed to appoint, in the manner above described, persons qualified as aforesaid to be such commissioners of excise in their respective cities for the next three years, commencing on the first day of May of that year."
It was decided in The People v. Gates (56 N.Y., 387), that in all the cities of the State, except New York and Brooklyn, the mayor alone had the power of appointment, and that as to the first and all subsequent appointments of excise commissioners in those cities only do the boards of aldermen have any thing to do with the appointments.
The question then is, were the defendants legally appointed by the mayor of Albany? It was decided in The People v. Murray
(5 Hun, 42), that excise commissioners, under the *Page 518 
law of 1870, could be appointed by parol. I think it may well be doubted whether, under our laws, public officers may be appointed without writing, and before yielding to the authority of that case, if it were necessary to the decision of this, the question would be carefully examined. I will assume, without deciding it, that the mayor could not make the appointment by parol, and then the only further inquiry is, whether he made it in writing. I am of opinion that he did.
The officer clothed with the power of appointment must select the persons to be appointed. He may listen to the recommendation and advice of others, but the selection must finally be his act. Here it is undisputed that the mayor selected the defendants for excise commissioners. In the absence of any statute prescribing a particular form of writing for an appointment, it may be in any form, provided the language be sufficient to show that the officer intended thereby to exercise his power and to discharge his duty of appointment.
The Revised Statutes (vol. 1, p. 118) provide, that "the commissions of all civil officers appointed by the governor and senate, or by the governor, shall be signed by the governor and attested by the secretary of State under the seal of this State, and shall be recorded by the secretary;" and (id., p. 119), that "the commissions of all other officers, when no special provision is made by law, shall be signed by the presiding officer of the board or body, or by the person making the appointment." The commissions last mentioned need not be in any particular form. The written appointment signed by the officer, or any paper signed by him showing that he has made the appointment, is sufficient, and the commission need not be delivered. There is no statute requiring its delivery, and there is nothing in the nature of an appointment or a commission which makes delivery to the person appointed a prerequisite to its validity. Unless the statute requires something more to be done, when the officer has executed the writing, with the intention by that act to make the appointment, and has thus discharged his whole duty in reference thereto, *Page 519 
the appointment is a completed act. It was so held in the celebrated case of Marbury v. Madison (1 Cranch, 137).
In this case the mayor labored under the mistake that it was necessary that his appointment of excise commissioners should be confirmed by the common council, and hence he addressed to that body the following communication: "I respectfully submit the following nominations, for confirmation [here follow several nominations of other officers who are required to be confirmed by the common council, and then], for excise commissioners: Frederick Andes, Philip Fitzsimmons, George W. Philpot." This communication was signed, officially, by the mayor. The nominations were voted upon and confirmed by the common council. Subsequently Andes and the person appointed city marshal declined to accept the offices tendered to them, and then the mayor, over his official signature, sent another communication to the same body, in which he stated the declination of the two officers and says: "To supply the vacancies made by their declinations, I submit for your consideration and approval the following nominations: For city marshal, Augustus F. Fisher; for excise commissioner, Charles Kirchner." These persons were also confirmed. The persons thus appointed excise commissioners subsequently took the oath of office before the mayor, and entered upon the discharge of their duties.
By signing these documents and transmitting them to the common council the mayor evidently intended to discharge, and supposed that he had discharged, his whole duty under the statute in reference to the appointment of excise commissioners. When they, subsequently, came before him claiming the offices, he administered the official oath to them without any further act on his part, thus showing how he understood what he had before done.
The fact that the mayor used the word "nominations" instead of "appointments," is of no moment. The words "nominate," "select," "designate," "choose," would, either of them, answer the purpose, in such case, if used in the sense of appoint. *Page 520 
These documents must be construed like other written instruments, and whatever is fairly implied or inferable from them must be considered as if plainly written in them. (Rogers
v. Kneeland, 10 Wend., 218; S.C., 13 id., 114.)
They may then be read as if the mayor had stated in them that he had made the nominations of the persons named, and that he submitted them for confirmation or approval. The fact that the document was addressed to the common council can make no difference. The essential thing is the fact of appointment. That might have been contained in a letter addressed to the persons appointed, or to the public. If the paper was signed for the purpose of making or evidencing the appointment, all the rest is mere matter of form and unimportant. Neither is it important that the nominations, after they were thus made, were submitted to the common council for confirmation or approval. Whether the mayor asked the consent of anybody before or after he made the appointments, they were all his acts. He selected the men; he appointed them, and they were no less his appointments after confirmation by the common council. That was an idle ceremony which could not detract from what he had done before.
It can make no difference that he supposed the confirmation of the common council to be necessary. He had done all he could do; all he intended to do, and all he could be required to do. And after he had thus selected the men and named them for the office as his final act, it matters not as to the potency of that act that he also erroneously supposed that something more was to be done by some other body or persons. If he had supposed that it was necessary to have the appointment recorded in the office of the secretary of State, and had sent it to the secretary for that purpose, it would still have been an effectual appointment the moment he had intentionally completed what he was required by law to do. He did not associate the members of the common council with him in making the appointment. It was his act alone. No further commission was necessary. That document containing *Page 521 
or evidencing the appointment would answer the purpose of a commission, if one was necessary.
It cannot be denied that much can be said in opposition to the conclusion we have thus reached. But, in a case like this, where the mayor had the undoubted authority to make the appointments, and exercised that authority at the proper time, and the persons appointed had accepted their offices and entered upon the discharge of their duties, disregarding mere matters of form, the action of the mayor must be upheld, if it can be without violating any rule of law, and that it can be thus upheld we think has been sufficiently shown.
The judgment must, therefore, be affirmed, with costs.